                                                                                                                     Case 4:19-cv-01167-JST Document 63-1 Filed 02/02/21 Page 1 of 2


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                       DECLARATION OF STEVEN E.
                                                                                                        13                                                  LAURIDSEN IN SUPPORT OF
                                                                                                                                                            PLAINTIFFS’ REQUEST FOR ENTRY OF
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,
                                                                                                        14                                                  DEFAULT AS TO DEFENDANT 9 XIU
                                                                                                                   v.                                       NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        15                                                  CO., LTD.
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;      Hon. Jon S. Tigar
                                                                                                        17   9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                     DECLARATION OF STEVEN E. LAURIDSEN
                                                                                                                                                                                   Case No. 4:19-cv-1167-JST
                                                                                                                      Case 4:19-cv-01167-JST Document 63-1 Filed 02/02/21 Page 2 of 2



                                                                                                         1          I, Steven E. Lauridsen, declare as follows:

                                                                                                         2          1.      I am an attorney at Tucker Ellis LLP, counsel of record for Plaintiffs in this action. I make

                                                                                                         3   this declaration based on my personal knowledge and, if called as a witness, would testify competently to

                                                                                                         4   each of the following facts.

                                                                                                         5          2.      On January 8, 2021, pursuant to an order from this Court, I served the summons and

                                                                                                         6   complaint in this action by email on Defendant 9 Xiu Network (Shenzhen) Technology Co., Ltd.

                                                                                                         7   (“9 Xiu”).

                                                                                                         8          3.      As of the date of this declaration, 9 Xiu has not filed a response to the complaint, nor has
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   my firm received any response to the complaint.

                                                                                                        10          4.      To the best of my knowledge, information, and belief, 9 Xiu is neither an infant, an

                                                                                                        11   incompetent person, or a person in military service or otherwise exempted from default judgment under

                                                                                                        12   the Servicemembers Civil Relief Act of 1940 (50 U.S.C. App. § 521).
TUCKER ELLIS LLP




                                                                                                        13

                                                                                                        14
                                                                                                                    I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                                                                        15
                                                                                                             correct and that this declaration was executed on February 2, 2021 in West Hollywood, California.
                                                                                                        16

                                                                                                        17                                                                  /s/Steven E. Lauridsen
                                                                                                                                                                             STEVEN E. LAURIDSEN
                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                                  2
                                                                                                                                                                              DECLARATION OF STEVEN E. LAURIDSEN
                                                                                                                                                                                          CASE NO. 4:19-CV-1167-JST
